DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses  a separating concave portion disposed at a part of the concave portion and formed in a semi-circular shape by a moving body positioned in a coin receiving position; the moving body, the moving body mounted at a rotary disk of the coin separating and feeding device, the moving body configured to pivot about a support shaft configured as a fulcrum, the moving body pivoted by a drive means positioned under the rotary disk via a coupling body penetrating through a through hole defined in the rotary disk, and the moving body configured to be moved from to each of the coin receiving position the and a coin delivering position at a predetermined timing by the drive means. Further search did not yield any references suitable for a U.S.C. §102 or U.S.C. § 103 rejection. Therefore claims 1-4, 7-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ASIFA HABIB/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887